Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-10-2021 under amendments and request for reconsideration, which have been placed of record in the file. The terminal disclaimer resubmitted on 12-10-2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. Claims 1-19 are pending in this action. 

Terminal Disclaimer
A timely filed on 12-10-2021 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Terminal disclaimer was approved and accepted by USPTO on 12-11-2021.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Amendment
The response filed on 12-10-2021 does not introduce any new matters. The added material is supported by original disclosure. Applicant has amended claims 1, 6, 14 and 19 to overcome prior art rejection. Applicant has timely filed on 12-10-2021 and terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Therefore double patenting rejection is withdrawn. Further Applicant has amended Claim 1, per objection. Therefore objection to claim 1 is withdrawn.

Response to Arguments
Applicant’s arguments, see remark, filed on 12-10-2021, with respect to the rejection(s) of amended claim(s) 1 and 19 under 103(a) as being unpatentable over Yumoto Akira (US 20040207615 A1) in view of MIYAKE Hiroyuki et al. (US 20140184484 A1) and ZHANG Yanping (US 20190005862 A1) have been fully considered and are persuasive. However, upon further consideration as well as extensive search, a new ground(s) of rejection is made in view of NONAKA Osamu et al. (US 20160227093 A1) disclosure; figures 4A-4C and 7A -7F, page 4, 5, paragraphs 50-64, 70-76, 79 81 suggests second image is displayed immediately after first image.
Further Applicant argues prior art of MIYAKE Hiroyuki et al. (US 20140184484 A1) fails to suggest second image is different than first image.
Examiner disagrees as MIYAKE Hiroyuki et al. (US 20140184484 A1 IDS) pages 9, 10, paragraphs 148-156; suggests the first and second images are pages of the book or catalogue; obviously first and second page of the Album or catalogue has different images and newly cited prior art of NONAKA Osamu et al. (US 20160227093 A1 IDS).

Further Examiner is available to discuss any issue to be resolve to move instant application forward and achieve compact prosecution at the phone number 571-272-7668.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yumoto Akira (US 20040207615 A1 IDS) in view of MIYAKE Hiroyuki et al. (US 20140184484 A1 IDS) and NONAKA Osamu et al. (US 20160227093 A1 IDS).

Regarding Claim 1, Yumoto Akira (US 20040207615 A1) suggests an organic light emitting display device (page 1, paragraphs 1, 3) which comprising: a first scan driver (please see figure 7, scan driving circuit A) which supplies a first scan signal having a first voltage to first scan lines (please see page 7, paragraphs 71, 72, 67, ; a second scan driver which supplies a second scan signal having a second voltage larger than the first voltage to second scan lines (please see page 7, paragraphs 67, 71, 72); and a pixel unit including a plurality of pixels, each coupled to a corresponding first scan line among the first scan lines and a corresponding second scan line among the second scan lines (page 7, paragraphs 67, 71, 72).
However, Yumoto Akira (US 20040207615 A1) fails to  suggest an organic light emitting display device which displays an image in a first mode with a first driving frequency or an image in a second mode with a second driving frequency lower than the first driving frequency, the organic light emitting display device comprising: a pixel unit including pixels to display the image in the first mode or the image in the second mode; and wherein a first image in the second mode is changed to a second image in the second mode, and wherein the second image is displayed with the first driving frequency during a predetermined period, and the second image is displayed with the second driving frequency after the predetermined period. 
However, the prior art of MIYAKE Hiroyuki et al. (US 20140184484 A1) does suggest the display device (page 2, paragraph 54), display as light emitting display OLED) displays an image with a first driving frequency in a first mode (page 8, paragraph 137) or with a second driving frequency lower than the first driving frequency in a second mode (page 8, paragraph 137), the organic light emitting display device (page 2, paragraph 54) and wherein, when a first image displayed in the second mode is changed to a second image to be displayed in the second mode (pages 9, 10. paragraph 148-156 suggests the during the turning of the pages the image was displayed in the moving image mode or high frequency mode (or Mode 1), as soon as the turning of the pages stopped the images displayed in the second mode (or low frequency mode) is becomes still image (or second image different than first image) and is being displayed in second mode at lower frequency)) the second image9 second image different than first image) is displayed in the first driving frequency during a predetermined portion of a period in which the second image is displayed (pages 9, 10. paragraph 148-156 suggests as soon  as pages start turning, the still images (or second image) is being displayed in first mode (or at higher frequency mode), further, since the number of pages are limited per book or catalogue or album, which is predetermined period of turning and then turning stops the predetermined period ends), and the second image is displayed with the second driving frequency after the predetermined the period (pages 9, 10, paragraph 148-156, suggests as soon as turning of the pages (please notice each page with different image) stopped at the end of book or album or catalogue the still image (or second image (on different page) different than first image) being displayed in second mode at lower frequency during the remaining of the period or rest of the period, for further detail please see pages 10. 11, paragraphs 166-178).
The prior art of Yumoto Akira (US 20040207615 A1) provides a base process of a first scan driver which supplies a first scan signal having a first voltage to first scan lines; a second scan driver which supplies a second scan signal having a second voltage larger than the first voltage to second scan lines; in which the claimed invention can be seen as an improvement in that displays an image with a first driving frequency in a first mode or with a second driving frequency lower than the first driving frequency in a second mode, the organic light emitting display device and wherein, when a first image displayed in the second mode is changed to a second image to be displayed in the second mode, the second image is displayed in the first mode during a predetermined portion of a period in which the second image is displayed, and the second image is displayed in the second mode during the remaining portion of the period is known technique disclosed by MIYAKE Hiroyuki et al. (US 20140184484 A1) and is applicable to base process Yumoto Akira (US 20040207615 A1). MIYAKE Hiroyuki et al. (US 20140184484 A1) disclosing known technique of displays an image with a first driving frequency in a first mode or with a second driving frequency lower than the first driving frequency in a second mode, the organic light emitting display device and wherein, when a first image displayed in the second mode is changed to a second image to be displayed in the second mode, the second image is displayed in the first mode during a predetermined portion of a period in which the second image is displayed, and the second image is displayed in the second mode during the remaining portion of the period would have been recognized by one skill in the art as applicable to base process of Yumoto Akira (US 20040207615 A1) and the results would have been predictable and resulted in reduce flickering, increase in quality of moving as well as still images; which results in an improved process. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Further Regarding Claim 1, Yumoto Akira (US 20040207615 A1) in view of MIYAKE Hiroyuki et al. (US 20140184484 A1) fails to disclose predetermined period for displaying images and the second image is displayed immediately next to the first image.
However, prior art of NONAKA Osamu et al. (US 20160227093 A1) predetermined period for displaying images ( figures 4A-4C and 7A -7F, page 4, 5, paragraphs 50-64, 70-76, 79 81, per figures suggests the image is changed different mode of brightness, (please notice color brightness have different frequency than white brightness, thus suggesting a first image displayed in the second mode is changed to a second image to be displayed in the second mode of brightness, the second image is displayed in the first mode during a predetermined portion of a period in which the second image is displayed, and the second image is displayed in the second mode during the remaining portion of the period figures 4A-4C), during a frame or period)  and the second image is displayed immediately next to the first image please see figures 4A-4C suggests the moving image is changed from colored bright ness to brighter white brightness and bright white ness first and second images are displayed next to each other or adjacent to each other).
Please also see Well-known prior art of ZHANG Yanping (US 20190005862 A1) does suggests predetermined period for displaying images (pages 2, 3, 5, paragraphs 37-40, 66-70, 89-97 suggests the displaying second image at the first mode frequency for predetermined period and acquire updated frequency of the displayed images).
The prior art of Yumoto Akira (US 20040207615 A1) provides a base process of a first scan driver which supplies a first scan signal having a first voltage to first scan lines; a second scan driver which supplies a second scan signal having a second voltage larger than the first voltage to second scan lines and MIYAKE Hiroyuki et al. (US 20140184484 A1) suggests displays an image with a first driving frequency in a first mode or with a second driving frequency lower than the first driving frequency in a second mode, the organic light emitting display device and wherein, when a first image displayed in the second mode is changed to a second image to be displayed in the second mode, the second image is displayed in the first mode during a portion of a period in which the second image is displayed, and the second image is displayed in the second mode during the remaining portion of the period; in which the claimed invention can be seen as an improvement in that predetermined period for displaying images and the second image is displayed immediately next to the first image is known technique disclosed by NONAKA Osamu et al. (US 20160227093 A1) and is applicable to base process Yumoto Akira (US 20040207615 A1) in view of  MIYAKE Hiroyuki et al. (US 20140184484 A1). NONAKA Osamu et al. (US 20160227093 A1)   disclosing known technique of the displaying second image at the first mode frequency for predetermined period and acquire updated frequency of the displayed images and predetermined period for displaying images as well as the second image is displayed immediately next to the first image would have been recognized by one skill in the art as applicable to base process of Yumoto Akira (US 20040207615 A1) and the results would have been predictable; the moving image from being rendered with uniform luminosity, so that a dark scene can be felt to be darker and a bright scene can be felt to be brighter and appropriately selecting the difference of the amount of correction between each level makes the correction steps less noticeable, allowing enhanced realism and expression in displayed images (page 8, paragraph 127), which results in an improved process. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, MIYAKE Hiroyuki et al. (US 20140184484 A1) suggests the predetermined period is an initial portion of an entire display period of the second image (please see page 8, paragraph 137), wherein the second image is displayed with the second driving frequency during a remaining portion of the entire display period of the second image, and wherein the image in the second mode including the second image is a static image (please  see page 8-10, paragraph 137, 148-156 suggests second image is displayed with second driving frequency and further suggests as soon as turning of the pages stopped at the end of book or album or catalogue the still image (or second image) being displayed in second mode at lower frequency during the remaining of the period or rest of the period, for further detail please see pages 10. 11, paragraphs 166-178).

Regarding Claim 3, MIYAKE Hiroyuki et al. (US 20140184484 A1) suggests a first scan driver which supplies a first scan signal to first scan lines; and a second scan driver which supplies a second scan signal to second scan lines, wherein the pixels are coupled to the first scan lines and the second scan lines (please see figure 2, page 4, paragraph 76).

Regarding Claim 4, MIYAKE Hiroyuki et al. (US 20140184484 A1) suggests when the organic light emitting display device displays an image with the first driving frequency, the first scan driver repeatedly supplies the first scan signal to each of the first scan lines during every first unit frame period corresponding to the first driving frequency, and when the organic light emitting display device displays the image with the first driving frequency, the second scan driver repeatedly supplies the second scan signal to each of the second scan lines during every first unit frame period (please see figure 2, page 4, paragraph 76, suggests displaying of images and please  see page 8-10, paragraph 137, 148-156 displaying image with driving frequency, please notice first and second labels are very arbitrary).

Regarding Claim 5, MIYAKE Hiroyuki et al. (US 20140184484 A1) suggests the organic light emitting display device displays an image with the second driving frequency (please see page 8, paragraphs 137), the first scan driver supplies k first scan signals to each of the first scan lines during a second unit frame period corresponding to the second driving frequency (please see page 3, paragraphs 64-67 suggests scan lines are supplied by scan lines driver, page 8, paragraph 137 suggests first and second driving frequencies pages 9, 10, paragraphs 148-156 suggests predetermined period during which second driving frequency to display image number of scan lines (K0 are determined by the remaining period size and driving frequency), wherein k is a natural number, and when the organic light emitting display device displays the image with the second driving frequency, the second scan driver supplies j second scan signals to each of the second scan lines during the second unit frame period, wherein j is a natural number less than k (pages 3, 9-11, paragraphs 64-67, 137, 148, 149, 151, suggests the scan driver supplies number of scan lines per diving frequency during the displaying image period for further detail please see  166-178, please notice first and second labels are very arbitrary).

Regarding Claim 6, MIYAKE Hiroyuki et al. (US 20140184484 A1) suggests the second unit frame period includes a first period and a second period, when the organic light emitting display device displays the image with the second driving frequency, the second scan driver supplies the second scan signal to the second scan lines during the first period (pages 3, 4, 9-11, paragraphs 64-67, 76 137, 148-156, suggests the scan driver supplies number of scan lines per diving frequency during the displaying image period that includes first and second period for further detail please see  166-178, please notice first and second labels are very arbitrary).

Regarding Claim 7, MIYAKE Hiroyuki et al. (US 20140184484 A1) suggests the first period is equal to the first unit frame period (please see figure 13B pages 9, 10, paragraphs 145, 171-174).

Regarding Claim 8, MIYAKE Hiroyuki et al. (US 20140184484 A1) suggests the second scan driver does not supply the second scan signal during the second period (pages 3, 9-11, paragraphs 64-67, 137, 148, 149, 151, for further detail please see 166-178 suggesting images are switched during the second period of the one fame and operated in first mode, which suggests the second scan signal during the second period is not supplied).

Regarding Claim 9, MIYAKE Hiroyuki et al. (US 20140184484 A1) suggests a data driver which supplies a data signal to data lines coupled to the pixels, wherein the data driver supplies the data signal to be synchronized with the second scan signal (pages 3, 4, paragraphs 64-68).

Regarding Claim 10, Yumoto Akira (US 20040207615 A1) suggests the data driver supplies a voltage of a reference power source to the data lines during a portion of the second unit frame period (figures 19, 20, pages 6, 10-12, paragraphs 65, 83, 91-101).

Regarding Claim 11, Yumoto Akira (US 20040207615 A1) suggests the second period is longer than the first period (please see figure 20B, 20C).

Regarding Claim 12, Yumoto Akira (US 20040207615 A1) suggests the first scan signal has a first voltage, and the second scan signal has a second voltage different from the first voltage (FIGUREs 10A, 10B please also see page 8, paragraph 76).

Regarding Claim 13, Yumoto Akira (US 20040207615 A1) suggests each of pixels located on an i-th horizontal line (please see figure 7) includes: an organic light emitting diode (please see figures 11-14); and a pixel circuit coupled to an anode electrode of the organic light emitting diode (please see figures 11-17) , wherein the pixel circuit controls an amount of current flowing through the organic light emitting diode, and i is a natural number (pages  7-10, paragraphs 72-77, 80, 84).

Regarding Claim 14, Yumoto Akira (US 20040207615 A1) suggests the pixel circuit includes: a first transistor which controls an amount of current flowing from a first power source coupled to a first electrode thereof to a second power source via the organic light emitting diode (please see figures 8, 19, 22, 24, 26), wherein the amount of the current is corresponding to a voltage of a node coupled to a gate electrode thereof (please see figures 8, 19, 22, 24, 26), a second transistor coupled between a data line and the first electrode of the first transistor, wherein the second transistor is turned on when an i-th first scan signal is supplied thereto (please see figures 8, 19, 22, 24, 26); a third transistor coupled between a second electrode of the first transistor and the node, wherein the third transistor is turned on when an i-th second scan signal is supplied thereto (please see figures 8, 19, 22, 24, 26); and a fourth transistor coupled between the node and an initialization power source, wherein the fourth transistor is turned on when an (i-l)-th second scan signal is supplied thereto (figures 8, 19, 22, 24, 26,  page 11, paragraphs 94-96, please also see pages 6, 7, paragraphs 64-71).

Regarding Claim 15, Yumoto Akira (US 20040207615 A1) suggests the first transistor and the second transistor are P-type transistors, and the third transistor and the fourth transistor are N-type oxide semiconductor transistors (please see figures 8, 24, 26 suggesting having P-channel and N-channel transistors page 13, paragraphs 111-114, please notice all the numbering labels (first thru seventh) are very arbitrary)

Regarding Claim 16, Yumoto Akira (US 20040207615 A1) suggests the pixel circuit further includes: a fifth transistor coupled between the first power source and the first transistor; a sixth transistor coupled between the first transistor and the organic light emitting diode (please see figure 8, please notice all the numbering labels (first thru seventh) are very arbitrary); and a seventh transistor coupled between the initialization power source and the organic light emitting diode (figure 24, page 13, paragraph 24, where TFT is initialized above threshold of the data line coupled to OLED to supply brightness data, please notice all the numbering labels (first thru seventh) are very arbitrary).

Regarding Claim 17, Yumoto Akira (US 20040207615 A1) suggests the fifth transistor, the sixth transistor and the seventh transistor are P-type transistors (please see figures 8, 24, 26, plurality of the transistor are P-channel Page 13, paragraphs 111-114, please notice all the numbering labels (first thru seventh) are very arbitrary).

Regarding Claim 18, Yumoto Akira (US 20040207615 A1) suggests the fifth transistor and the sixth transistor are P-type transistors, and the seventh transistor is an N-type oxide semiconductor transistor (please see figures 8, 24, 26, plurality of the transistor are P-channel and N-channel Page 13, paragraphs 111-114, please notice all the numbering labels (first thru seventh) are very arbitrary).

Regarding Claim 19, Yumoto Akira (US 20040207615 A1) suggests the organic light emitting display device (page 1, paragraph 3) comprising: each of pixels includes: an organic light emitting diode (please see figures 11-14); and a pixel circuit coupled to an anode electrode of the organic light emitting diode (please see figures 11-17) , wherein the pixel circuit controls an amount of current flowing through the organic light emitting diode, and i is a natural number (pages  7-10, paragraphs 72-77, 80, 84), wherein the pixel circuit includes a plurality of P-type transistors and a plurality of N-type oxide semiconductor transistors (please see figures 8, 22, 24, 26, suggests plurality of the transistor are P-channel and N-channel).
However, Yumoto Akira (US 20040207615 A1) fails to  suggest displays an image with a first driving frequency or with a second driving frequency lower than the first driving frequency, the method comprising: displaying a first static image with the second driving frequency; displaying a second static image with the first driving frequency during a predetermined period to change the first static Mage to the second static image; and displaying the second static image with the second driving frequency immediately after the predetermined period, wherein the second static image is displayed with the first driving frequency during the predetermined period, and the second static image is displayed with the second driving frequency after the predetermined period.
However, MIYAKE Hiroyuki et al. (US 20140184484 A1) suggests the display device (page 2, paragraph 54), display as light emitting display OLED)  displays an image with a first driving frequency in a first mode (page 8, paragraph 137) or with a second driving frequency lower than the first driving frequency in a second mode (page 8, paragraph 137), the organic light emitting display device (page 2, paragraph 54), the method comprising: the display device (page 2, paragraph 54), display as light emitting display OLED)  displays an image with a first driving frequency in a first mode (page 8, paragraph 137) or with a second driving frequency lower than the first driving frequency in a second mode (page 8, paragraph 137), the organic light emitting display device (page 2, paragraph 54) and wherein, when a first image displayed in the second mode is changed to a second image to be displayed in the second mode (page 9, paragraph 148, 149) the second image (still image or static image) is displayed in the first mode (first driving frequency) during a predetermined portion of a period in which the second image is displayed, and the second image is displayed in the second mode during the remaining portion of the period (pages 9, 10, paragraph 148-151, 166-178).
 Further, MIYAKE Hiroyuki et al. (US 20140184484 A1) does suggest the display device (page 2, paragraph 54), display as light emitting display OLED) displays an image with a first driving frequency in a first mode (page 8, paragraph 137) or with a second driving frequency lower than the first driving frequency in a second mode (page 8, paragraph 137), the organic light emitting display device (page 2, paragraph 54) and wherein, when a first image displayed in the second mode is changed to a second image to be displayed in the second mode (pages 9, 10. paragraph 148-156 suggests the during the turning of the pages the image was displayed in the moving image mode or high frequency mode (or Mode 1), as soon as the turning of the pages stopped the images displayed in the second mode (or low frequency mode) is becomes still image (or second image) and is being displayed in second mode at lower frequency)) the second image is displayed in the first mode during a predetermined portion of a period in which the second image is displayed (pages 9, 10. paragraph 148-156 suggests as soon  as pages start turning, the still images (or second image different than first image) is being displayed in first mode (or at higher frequency mode), further, since the number of pages are limited per book or catalogue or album, which is predetermined period of turning and then turning stops the predetermined period ends), and the second image (second image different than first image) is displayed in the second mode during the remaining portion of the period (pages 9, 10, paragraph 148-156, suggests as soon as turning of the pages stopped at the end of book or album or catalogue the still image (or second image different than first image) being displayed in second mode at lower frequency during the remaining of the period or rest of the period, for further detail please see pages 10. 11, paragraphs 166-178).
The prior art of Yumoto Akira (US 20040207615 A1) provides a base process of a first scan driver which supplies a first scan signal having a first voltage to first scan lines; a second scan driver which supplies a second scan signal having a second voltage larger than the first voltage to second scan lines; in which the claimed invention can be seen as an improvement in that displays an image with a first driving frequency in a first mode or with a second driving frequency lower than the first driving frequency in a second mode, the organic light emitting display device and wherein, when a first image displayed in the second mode is changed to a second image to be displayed in the second mode, the second image is displayed in the first mode during a predetermined portion of a period in which the second image is displayed, and the second image is displayed in the second mode during the remaining portion of the period is known technique disclosed by MIYAKE Hiroyuki et al. (US 20140184484 A1) and is applicable to base process Yumoto Akira (US 20040207615 A1). MIYAKE Hiroyuki et al. (US 20140184484 A1) disclosing known technique of displays an image with a first driving frequency in a first mode or with a second driving frequency lower than the first driving frequency in a second mode, the organic light emitting display device and wherein, when a first image displayed in the second mode is changed to a second image to be displayed in the second mode, the second image is displayed in the first mode during a predetermined portion of a period in which the second image is displayed, and the second image is displayed in the second mode during the remaining portion of the period would have been recognized by one skill in the art as applicable to base process of Yumoto Akira (US 20040207615 A1) and the results would have been predictable and resulted in reduce flickering, increase in quality of moving as well as still images; which results in an improved process. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Further Regarding Claim 1, Yumoto Akira (US 20040207615 A1) in view of MIYAKE Hiroyuki et al. (US 20140184484 A1) fails to disclose predetermined period for displaying images and the second image is displayed immediately next to the first image.
However, prior art of NONAKA Osamu et al. (US 20160227093 A1) predetermined period for displaying images ( figures 4A-4C and 7A -7F, page 4, 5, paragraphs 50-64, 70-76, 79 81, per figures suggests the image is changed different mode of brightness, (please notice color brightness have different frequency than white brightness, thus suggesting a first image displayed in the second mode is changed to a second image to be displayed in the second mode of brightness, the second image is displayed in the first mode during a predetermined portion of a period in which the second image is displayed, and the second image is displayed in the second mode during the remaining portion of the period figures 4A-4C), during a frame or period)  and the second image is displayed immediately next to the first image please see figures 4A-4C suggests the moving image is changed from colored bright ness to brighter white brightness and bright white ness first and second images are displayed next to each other or adjacent to each other).
Please also see Well-known prior art of ZHANG Yanping (US 20190005862 A1) does suggests predetermined period for displaying images (pages 2, 3, 5, paragraphs 37-40, 66-70, 89-97 suggests the displaying second image at the first mode frequency for predetermined period and acquire updated frequency of the displayed images).
The prior art of Yumoto Akira (US 20040207615 A1) provides a base process of a first scan driver which supplies a first scan signal having a first voltage to first scan lines; a second scan driver which supplies a second scan signal having a second voltage larger than the first voltage to second scan lines and MIYAKE Hiroyuki et al. (US 20140184484 A1) suggests displays an image with a first driving frequency in a first mode or with a second driving frequency lower than the first driving frequency in a second mode, the organic light emitting display device and wherein, when a first image displayed in the second mode is changed to a second image to be displayed in the second mode, the second image is displayed in the first mode during a portion of a period in which the second image is displayed, and the second image is displayed in the second mode during the remaining portion of the period; in which the claimed invention can be seen as an improvement in that predetermined period for displaying images and the second image is displayed immediately next to the first image is known technique disclosed by NONAKA Osamu et al. (US 20160227093 A1) and is applicable to base process Yumoto Akira (US 20040207615 A1) in view of  MIYAKE Hiroyuki et al. (US 20140184484 A1). NONAKA Osamu et al. (US 20160227093 A1)   disclosing known technique of the displaying second image at the first mode frequency for predetermined period and acquire updated frequency of the displayed images and predetermined period for displaying images as well as the second image is displayed immediately next to the first image would have been recognized by one skill in the art as applicable to base process of Yumoto Akira (US 20040207615 A1) and the results would have been predictable; the moving image from being rendered with uniform luminosity, so that a dark scene can be felt to be darker and a bright scene can be felt to be brighter and appropriately selecting the difference of the amount of correction between each level makes the correction steps less noticeable, allowing enhanced realism and expression in displayed images (page 8, paragraph 127), which results in an improved process. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Applicant is requested to review cited prior arts on USOTO 892's.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lee, Benjamin can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-20-2021